DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 7/21/21 have been fully considered but they are not persuasive. Applicant argues, 
For the “first source” and “second source,” the Office cites Berkovich’s “light source 376” and “illuminator 325” (Office Action, p. 3) or, alternatively, “light 374” and “light 378” (July 19, 2021 interview). But neither light source 376/illuminator 325 nor light 374/light 378 are described as illuminating respective sets of pixels exposed by a rolling shutter, the respective sets of pixels corresponding to respective stereo images used to generate a 3D image. 
Rather, light 374 is light “generated by a light source 376 and reflected off object 372” “for 2D sensing” (col. 10 In. 45-48, emphasis added), while light 378 is “generated by illuminator 325” “for 3D sensing” (col. 10 In. 48-51, emphasis added). Light source 376/illuminator 325 and light 374/light 378 are not described as being used in combination with one another in any process, much less to illuminate respective sets of pixels exposed by a rolling shutter to generate a 3D image as in claims 21, 30, and 36. 

Examiner’s Response
The Examiner disagrees. Berkovich discloses “For 2D sensing, each pixel cell of image sensors 120a-120d can be operated to generate pixel data representing an intensity of light 374 generated by a light source 376 and reflected off object 372.  For 3D sensing, each pixel cell of image sensors 120a-120d can be operated to generate pixel data representing a time-of-flight measurement for light 378 generated by illuminator 325.  For example, each pixel cell of image sensors 120a-120d can determine a first time when illuminator 325 is enabled to project light 378 and a second time when the pixel cell detects light 378 reflected off object 372.  The difference between the first time and the second time can indicate the time-of-flight of light 378 between image sensors 120a-120d and object 372, and the time-of-flight information can be used to determine a distance between image sensors 120a-120d and object 372.  Image sensors 120a-120d can be operated to perform 2D and 3D sensing at different times, and provide the 2D and 3D image data to a remote console 390 that may be (or may be not) located within waveguide display 300.”  More specifically, Berkovich further teaches that “The remote console may combine the 2D and 3D images to, for example, generate a 3D model of the environment in which the user is located, to track a location and/or orientation of the user, etc. The remote console may determine the content of the images to be displayed to the user based on the information derived from the 2D and 3D images.  See, col. 10, line 45 to col. 11, line 3 (emphasis added).  Therefore, the argument that “Light source 376/illuminator 325 and light 374/light 378 are not described as being used in combination with one another in any process, much less to illuminate respective sets of pixels exposed by a rolling shutter to generate a 3D image as in claims 21, 30, and 36,” is unpersuasive because, as is clearly shown by the quoted and underlined passage above, the remote console may combine the 2D and 3D images to generate a 3D model. 

The office action below is made final.

Claims 21, 23-26, 28-30, 32-43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berkovich, US 10,687,034 B1.
Considering claim 21 (as amended), Berkovich discloses a computer-implemented (implemented by computer program; col. 20, lines 42-64; computer generated elements (e.g. images, video, sound, etc.), col. 12, lines 36-39) method for generating a three-dimensional (3D) image (generating 3D image, col. 6, lines 64 to col. 7, line 14 and col. 12, lines 50-62 and col. 16, lines 19-35), the method comprising:
controller 330, Fig.3; col. 10, lines 26+), data corresponding to a first set of pixels (pixel cells 402, Fig.4) of an image sensor (image sensor 370, Fig.3) of a camera that are exposed by a rolling shutter (shutter 404) of the camera under illumination by a first source (illuminated by light source 376 and 325; Figs.3-4; Col. 3, lines 24-29 and 39-56; pixel array comprising a first set of pixel cells and a second set of pixel cells, claim 16);
b) receiving, at the one or more processing devices, data corresponding to a second set of pixels of the image sensor of the camera that are exposed by the rolling shutter of the camera under illumination by a second source (generating second pixel values S1004-S1010, Fig.10; col. 19, lines 55+; pixel array comprising a first set of pixel cells and a second set of pixel cells; generate first and second set of pixel values; claim 16); 
c) wherein the first set of pixels is at least partially distinct from the second set of pixels.
and wherein the first set of pixels is exposed at least partially at different times compared to the second set of pixels (Fig.4 and the mechanical shutter 404; the Mechanical shutter 404 can control the exposure of the set of pixel cells 402; col.11, lines 17-27; See also claims 16-19 disclosing the controller operating to enable the first set of pixel cells and the second set of pixel cells to receive light at first time and a second time in order to generate the first and second pixel values); 
d) generating the 3D image using the data corresponding to the first set of pixels as a first image of a pair of stereo images, and the data corresponding to the second set of (generating 3D image, col. 6, lines 64 to col. 7, line 14 and col. 12, lines 50-62 and col. 16, lines 19-35; Fig.1).
 
As to claims 23 and 24, wherein the rolling shutter exposes the first and second sets of pixels in a row-wise manner; and, wherein the rolling shutter exposes the first and second sets of pixels in a column-wise manner (Fig.4 and the mechanical shutter 404; the Mechanical shutter 404 can control the exposure of the set of pixel cells 402; col. 11, lines 17-27).

As to claim 25, wherein the first source is activated at a higher intensity than the second source at a time of exposure of the first set of pixels (Each of the set of pixel cells may also include a capacitor to convert the photocurrents into a voltage representing the intensity of light of the first optical frequency range received within the first exposure period, and the voltage can be output.  The voltage can be sampled and digitized by an ADC in light intensity measurement module 622 to generate the first pixel values.  The first pixel values can then be used to generate a first image frame (e.g., a 2D image frame) in step 1006; col. 19, lines 55 to col. 20, lines 5).

As to claim 26, see the rejection of claim 25.  

28, Berkovich discloses “… For example, a wearable VR/AR/MR system may perform scene reconstruction of an environment in which the user of the system is located…To reconstruct a scene, a subset of pixel cells within a pixel cell array can perform 3D sensing to, for example, identify a set of physical objects in the environment and determine the distances between the physical objects and the user…based on the 2D image data, the VR/AR/AR system can extract certain image features to identify an object.” col. 5, line 62 to col. 6, line 20.

As to claim 29, see light source 376 which is a different source than the illuminator 320, Fig.3; 
Regarding claim 30, see the rejection of claim 21. 
Regarding claim 32, see the rejection of claim 23. 

As to claim 33, wherein the rolling shutter exposes the first and second sets of pixels in a column-wise manner (shutter 404, Fig.4)

Regarding claims 34 and 35, Berkovich teaches that each of the set of pixel cells may also include a capacitor to convert the photocurrents into a voltage representing the intensity of light of the first optical frequency range received within the first exposure period, and the voltage can be output.  The voltage can be sampled and digitized by an col. 19, lines 55 to col. 20, lines 5.

Regarding claim 36 (as amended), a system, comprising: 
a) a rolling shutter (shutter 404, Fig.4);
b) a first illumination source (light source 376, Fig.3); 
c) a second illumination source (illuminator 325, Fig.3);
d) a one or more processing devices configured to perform operations (controller 330, Fig.3) comprising:

e) receiving data corresponding to a first set of pixels of an image sensor of a camera that are exposed by the rolling shutter of the camera under illumination by the first illumination source (controller 330, Fig.3; col. 10, lines 26+; image sensor 370, pixel cells 402, shutter 404, Figs.3-4; Col. 3, lines 24-29 and 39-56; illuminated by light source 376 and 325; Figs.3-4; Col. 3, lines 24-29 and 39-56; pixel array comprising a first set of pixel cells and a second set of pixel cells, claim 16).

f) receiving data corresponding to a second set of pixels of the image sensor of the camera that are exposed by the rolling shutter of the camera under illumination by the (generating second pixel values S1004-S1010; col. 19, lines 55+; pixel array comprising a first set of pixel cells and a second set of pixel cells; generate first and second set of pixel values; claim 16).

g) wherein the first set of pixels is at least partially distinct from the second set of pixels, and wherein the first set of pixels is exposed at least partially at different times compared to the second set of pixels (Fig.4 and the mechanical shutter 404; the Mechanical shutter 404 can control the exposure of the set of pixel cells 402; col.11, lines 17-27).

h) generating a three-dimensional (3D) image using the data corresponding to the first set of pixels as a first image of a pair of stereo images, and the data corresponding to the second set of pixels as a second image of the pair of stereo images (generating 3D image, col. 6, lines 64 to col. 7, line 14 and col. 12, lines 50-62 and col. 16, lines 19-35)..

As to claim 38, see the rejection of claim 23.  
Regarding claim 39, see shutter 404, Fig.4;

As to claim 40, the claimed wherein the first illumination source is activated at a higher intensity than the second illumination source at a time of exposure of the first set of Each of the set of pixel cells may also include a capacitor to convert the photocurrents into a voltage representing the intensity of light of the first optical frequency range received within the first exposure period, and the voltage can be output.  The voltage can be sampled and digitized by an ADC in light intensity measurement module 622 to generate the first pixel values.  The first pixel values can then be used to generate a first image frame (e.g., a 2D image frame) in step 1006; col. 19, lines 55 to col. 20, lines 5).

As to claim 41, the claimed wherein the first set of pixels is included in a first set of rows of the image sensor, and wherein the second set of pixels is included in a second set of rows of the image sensor (see pixel cells 402 illustrated in Fig.4).

As to claim 43 (newly added), illuminator 325 and light source 376 spatially separated, Fig.4.
Regarding claim 44 (newly added), light emitting diodes (col. 11, lines 40-46).

Allowable Subject Matter
Claims 27 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PMN
September 22, 2021
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422